DETAILED ACTION
This office action is in response to the RCE filed on 05/06/2022. Claims 1-4, 6-9 are pending; claims 1-2, 7-9 have been amended; claims 5, 10 are canceled.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/06/2022 has been entered.

Response to Arguments/Amendment
The amendment to the specification filed on 05/06/2022 has been considered and acceptable. 
The previous claim objection has been withdrawn in light of the amendment to claim 2. 
The previous claim rejection under 35 USC 112 (b) has been withdrawn in light of remarks on page 7 and 8. 
The previous claims rejections under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made.

Claim Objections
Claim 1 is objected to because: Claim 1 recites, “theshould read -- an axial direction--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “if the friction disc is an inner disc” in line 10. It is unclear what would happen if the friction disc is not inner disc and whether the following condition after “if” (e.g. the friction disc comprises at least one driver element on a radially inner end face which is separate from the first opening) actually occurs due to the language of “if”. Claims 2-4, 6-9 are also rejected due to their dependency from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi (US2008/0302625 cited by examiner on 09/17/2021) in view of Easton (US 5454454)
Claim 1: Takayanagi discloses a friction disc (Fig.1) having a flat carrier ring (3) which comprises a first surface (right surface of 3) and a second surface (left surface of 3), wherein a first annular friction lining (12, e.g. right side) is arranged on the first surface, wherein a first opening (26 or 23) is formed in the first friction lining in the axial direction, wherein the first opening at least in some areas is formed to be semicircular (as shown in Fig.2), and wherein the first opening is formed to start at the inner circumference and extends outwardly in the radial direction or at the outer circumference of the carrier ring and extends inwardly in the radial direction (as shown in Fig.2, the opening 26 starts at outer circumferential of carrier ring 20 and extends inward in the radial direction or opening 23 starts at inner circumferential of 20 and extends outward in the radial direction ); and wherein if the friction disc is an inner disc (3), the friction disc comprises at least one driver element (20a) on a radially inner end face, which is separate from the first opening.
Takayanagi does not disclose the first opening extends in the axial direction also through the carrier ring.
Easton teaches friction disk (20, Fig.2) having an opening (26,Fig.2) is formed in the first friction lining in the axial direction (e.g. longitudinal direction), which extends in axial direction through carrier ring (core plate of disk 20 in Fig.2).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have wherein a first opening is formed in the first friction lining in the axial direction, which extends in the axial direction also through the carrier ring as taught by Easton in the friction disc of Takayanagi in order to make the disc lighter and increase fluid flow between the discs.
Claim 2: Takayanagi and Easton as modified device disclose the friction disc according to claim 1, wherein a second friction lining (12, e.g. left side) is arranged on the second surface of the carrier ring, said second friction lining comprising a geometry of deviating from a circular ring shape (as shown in Fig.2, 23 or 26 is deviating from circular shape), wherein the carrier ring (20) also comprises the geometry of the second friction lining 4that deviates from the circular ring shape, each as viewed in the axial direction, and/or being formed with a second opening (23 or 26 in Fig.2) in the axial direction (e.g. longitudinal direction see Fig.1), which extends in the axial direction also through the carrier ring (as taught by Easton) and the first friction lining (as shown in Fig.2 of Takayanagi), wherein the second opening is formed to start at the inner circumference or at the outer circumference of the carrier ring (as shown in Fig.2, the opening 26 starts at outer circumferential of carrier ring 20 and extends inward in the radial direction or opening 23 starts at inner circumferential of 20 and extends outward in the radial direction)
Claim 6: Takayanagi and Easton as modified device disclose wherein several first openings extending through the friction disc in the axial direction are formed.
Claim 7: Takayanagi and Easton as modified device disclose wherein the first opening in the first friction lining extends across a radial width of the first friction lining, which amounts to between 50% and 90% of the total width of the first friction lining in the radial direction (e.g. as shown in Fig. 2; radius of the opening 26 or 23 is about 50% the radial width of friction lining).
Claim 8: Takayanagi and Easton as modified device disclose wherein the second opening in the second friction lining extends across a radial width of the second friction lining, which amounts to between 50% and 90% of the total width of the second friction lining in the radial direction (e.g. as shown in Fig. 2; the radius of the opening 26 or 23 is about 50% the radial width of friction lining).

Claims 3-4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi (US2008/0302625) and Easton (US 5454454) in view of Miba (DE202018002101U1 cited from IDS)
Claims 3-4: Takayanagi and Easton do not disclose wherein the first or second friction lining is a scatter-sintered friction lining. 
Miba teaches wherein the first and second friction linings are a scatter-sintered friction lining (see ¶ [0033]-[0034]).
It would have been obvious to one skilled in the art at the time the invention was filed to have the friction lining is scatter-sintered friction lining as taught by Miba in the invention of Takayanagi and Easton for the purpose of improving binding of sintered friction material to carrier disc.
Claim 9: Takayanagi and Easton discloses the first opening (see claim 1); however, Takayanagi and Easton do not disclose; the edges of the first and/or the second friction lining are formed to be beveled where the edges join the first opening.
Miba teaches the edges (17) of the first and/or the second friction lining (8) are formed to be beveled where the edges join the first opening (see fig.5 and claim 8).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have wherein the edges of the first and/or the second friction lining are formed to be beveled where these join the first opening as taught by Miba in the invention of Takayanagi and Easton in order to avoid damage to friction plate in the region of the openings (see ¶ [0012] of Miba).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILLIAN T NGUYEN/Examiner, Art Unit 3659 

/DAVID R MORRIS/Primary Examiner, Art Unit 3659